FILED
                             NOT FOR PUBLICATION                            JAN 18 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BRAULIA MORALEZ-ESIQUIO,                         No. 08-72980

               Petitioner,                       Agency No. A099-577-374

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Braulia Moralez-Esiquio, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her request for a continuance. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a continuance. Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir.

2008) (per curiam). We deny in part and dismiss in part the petition for review.

      The IJ did not abuse his discretion in denying a continuance because

Moralez-Esiquio did not demonstrate good cause. See 8 C.F.R. § 1003.29 (an IJ

may grant a motion for continuance for good cause shown).

      We lack jurisdiction to review Moralez-Esiquio’s due process claim because

she failed to raise it before the BIA and thereby failed to exhaust her administrative

remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks

jurisdiction to review contentions not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    08-72980